ITEMID: 001-95073
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KRIVENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mirjana Lazarova Trajkovska;Mykhaylo Buromenskiy;Peer Lorenzen;Rait Maruste;Renate Jaeger
TEXT: 4. The applicant was born in 1963 and lives in the city of IvanoFrankivsk, Ukraine.
5. The applicant, a former military serviceman brought proceedings against military unit A-3339, where he had served before retirement, claiming compensation for his uniform. On 2 October 2003 the IvanoFrankivsk Court found for the applicant and awarded him 2,393.62 Ukrainian hryvnias (UAH).
6. On 13 November 2003 the Ivano-Frankivsk Bailiffs' Service initiated enforcement proceedings.
7. On an unspecified date the above military unit was liquidated and the judgment debt was transferred to its legal successor, military unit A-1807.
8. Following this event the enforcement writ was transferred to the Yaremcha Bailiffs' Service. On 11 February 2008 the latter instituted enforcement proceedings in respect of the judgment.
9. On 24 June 2008 the enforcement writ was returned to the applicant. The judgment has not been enforced due to the debtor's lack of funds.
10. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
